SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Exhibit 10.3

GAS GATHERING AND PROCESSING AGREEMENT

This Gas Gathering and Processing Agreement (this “Agreement”) is entered as of
July 31, 2013, between Associated Energy Services, LP (“Supplier”) and Marlin
Midstream, LLC (“Processor”). Each of Supplier and Processor shall be referred
to individually as a “Party” and collectively as the “Parties” in this
Agreement.

In consideration of the mutual covenants contained herein, the Parties agree as
follows:

1. COMMITMENT.

1.1. Supplier’s Commitment. Supplier owns and/or controls or in the future
intends to own and/or control quantities of Raw Gas that it desires to be
processed. Supplier will use its good faith reasonable efforts to deliver
volumes of Raw Gas to Processor for processing, but Supplier may deliver Raw Gas
to other area gas processing plants in its sole discretion.

1.2. Processor’s Commitment. Processor commits to reserve up to 80,000 Mcf per
day of the processing capacity (such amount, as may hereafter be increased
through the exercise of the Supplier’s Capacity Accordion Rights, the “Reserved
Capacity”) of its Facilities for processing Supplier’s owned and/or controlled
Raw Gas, and within the Facilities’ capabilities, Processor will process and
return to Supplier for Supplier’s benefit all Residue Gas attributable to Raw
Gas delivered by Supplier up to the Reserved Capacity and, subject to the
provisions of Section 4.4, Processor, at its sole election, may purchase from
Supplier 100% of the NGLs recovered from such Raw Gas. At any time during the
Term hereof and subject to the following provisions, Supplier shall have the
right to increase its Reserved Capacity to up to 100,000 Mcf per Day by sending
written notice (the “Capacity Increase Notice”) to Processor no less than thirty
(30) days prior to the date Supplier desires to obtain such increased capacity
rights. Such right of Supplier to increase the Reserved Capacity as provided in
the preceding sentence shall be hereinafter referred to as “Supplier’s Capacity
Accordion Rights.” To the extent Processor has then available capacity in its
Facilities after taking into consideration existing commitments, letters of
intent and/or term sheets, upon receipt of the Capacity Increase Notice,
Processor shall reserve for Supplier during the remaining portion of the Term
the lesser of either (i) the increased capacity reservation amount elected by
Supplier or (ii) the maximum processing capacity then available at the
Facilities. If Supplier exercises Supplier’s Capacity Accordion Rights, the fees
payable by Supplier set forth in Section 5 shall be based on the total Reserved
Capacity, inclusive of the increased capacity resulting from the exercise of
Supplier’s Capacity Accordion Rights.

1.3. Processor may undertake to process Raw Gas for third parties at its
Facilities on a fully interruptible basis using any capacity not being used by
Processor to process Supplier’s Raw Gas up to the Reserved Capacity. With
respect to available processing capacity not otherwise subject to capacity
reservations, Processor may undertake to process Raw Gas for third parties on a
firm, committed basis, as long as such commitment in no way impedes on
Supplier’s Reserved Capacity.

1.4. Exhibits. Definitions and General Terms and Conditions included in this
Agreement are attached as Exhibit A. Delivery and Redelivery Points are stated
in Exhibit B.

 

1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

2. DELIVERY AND REDELIVERY POINTS. Supplier’s Facilities inlet Delivery Points
and Facilities outlet Redelivery Points are stated in Exhibit B. Other Delivery
Points and Redelivery Points for Supplier’s Raw Gas and Residue Gas, as
applicable, are also set forth in Exhibit B. Title to the portion of Supplier’s
Raw Gas delivered that is to be used as fuel by Processor at the Facilities and
Supplier’s pro rata share of any Facilities unaccountable volumes will pass to
and vest in Processor at the Delivery Points. Supplier otherwise reserves and
retains title to all Raw Gas delivered to Processor and to all Residue Gas
redelivered to Supplier, as well as to any NGLs redelivered to Supplier, in each
case to the extent attributable to Supplier’s Raw Gas deliveries. Processor
shall take title to any NGLs purchased by Processor at the Facilities from
Supplier in accordance with Section 1.2.

3. DELIVERY AND REDELIVERY PRESSURES. Supplier will deliver or cause delivery of
Supplier’s Raw Gas at the Delivery Points at a pressure sufficient to enable it
to enter Processor’s Facilities against the working pressure at reasonably
uniform rates of delivery. Processor will deliver Residue Gas at the Redelivery
Points at a pressure sufficient to enable them to enter the downstream pipelines
against the working pressure at reasonably uniform rates of delivery, not to
exceed the maximum allowable operating pressure established by the downstream
pipelines and the maximum allowable operating pressure of Processor’s pipes
utilized to deliver gas to the downstream pipelines. If for any reason
Supplier’s Residue Gas cannot be delivered into one or more of such downstream
pipelines, Supplier shall utilize such other available downstream pipelines to
avoid the shutdown of the Facilities.

4. QUANTITY.

4.1 Firm Quantity Deliveries. Supplier may deliver, and within the Facilities’
available capacity, operating conditions, pressures and capabilities, Processor
shall be obligated to reserve, up to the Reserved Capacity of Supplier’s Raw Gas
tendered by Supplier at the Delivery Point(s). Processor will use commercially
reasonable efforts to operate its Facilities in such a manner as to be able to
receive all delivered quantities of Raw Gas up to the Reserved Capacity.

4.2 Supplier to take and market Residue Gas. Supplier shall take redelivery of
its share of Residue Gas in kind at the Redelivery Point(s). The Parties
recognize that Processor has no Residue Gas storage. Processor agrees to deliver
to or for the account of Supplier Supplier’s Residue Gas. Supplier is solely
responsible for all arrangements for receipt and transportation of its in kind
Residue Gas. Supplier shall make or cause its customers to make all arrangements
with the downstream Residue Gas pipelines, and shall ensure that its desired
nominations for downstream transportation are properly and timely placed with
the downstream pipelines in accordance with their nomination and confirmation
procedures. Each Party will endeavor to provide the other Party prompt notice of
scheduled maintenance, construction, and other material operational events
(other than weather) that will affect volumes materially, including but not
limited to facility outages and operational changes.

4.3 Volumes Not Taken or Marketed by Supplier. If Supplier fails, for any
reason, to take in kind or otherwise dispose of all or any part of Supplier’s
share of Residue Gas, to avoid curtailing operation of the Facilities, Processor
shall have the option, but not the obligation, to sell or otherwise dispose in
any manner necessary Supplier’s share of Residue Gas not timely taken in kind or
otherwise disposed of by Supplier; provided that Processor shall

 

2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

account to and timely pay Supplier for any proceeds received by Processor from a
sale or disposition, less reasonable transportation, storage, fractionation,
marketing and other charges and fees paid by Processor to third parties. In
addition, Processor shall be entitled to receive a marketing fee of ** per MMBtu
from Supplier for marketing Supplier’s Residue Gas. Supplier recognizes these
sales may be distressed sales at below market prices, and that Processor shall
have no obligation to obtain the highest price available for such Residue Gas
nor any liability for not obtaining such a price.

4.4 Purchase of NGLs by Processor. Initially, subject to Processor’s election to
cease purchasing same, Processor shall purchase from Supplier all of the NGLs
attributable to Supplier’s Raw Gas processed in Processor’s Facilities. The
price to be paid for the NGLs purchased by Processor from Supplier shall be the
Monthly average of the daily mid-point prices published by the Oil Price
Information Service for each NGL component attributable to Supplier’s Raw Gas
under the heading “Mont Belvieu Spot Gas Liquids Prices”, less actual
fractionation charges and the actual transportation charges accessed by Panola
Pipeline for transportation of Supplier’s NGLs on the Panola Pipeline, and less
a NGL transportation charge of ** per gallon for transportation on Processor’s
affiliate Turkey Creek Pipeline, LLC’s NGL pipeline. The Ethane price shall be
the “Purity Ethane” price and the price for Propane, Isobutane, Normal Butane
and Natural Gasoline will be the “Non-TET Price.” If for any reason the company
owning the fractionator where Supplier’s NGLs are fractionated requires
Processor to commit to a minimum volume and assesses a penalty or other amount
to Processor for failing to fractionate such minimum volumes, Supplier shall
bear its proportionate part of any such amounts, which shall be based on
Supplier’s reservation of ** per Day of capacity (“Reserved Fractionation
Capacity”). Should the existing agreement with the third party fractionator be
amended or replaced such that the minimum volume is increased, Supplier’s
Reserved Capacity shall likewise increase on a pro rata basis. In no event shall
Supplier be obligated to pay more than its proportionate part of the actual fees
or penalties assessed by such third party fractionator. If Processor elects not
to purchase Supplier’s NGLs, Processor shall provide Supplier sixty days prior
written notice of its election and thereafter, Supplier shall take its NGLs in
kind at the applicable Redelivery Point at Processor’s Facilities. When
Processor is not purchasing Supplier’s NGLs, Supplier shall be solely
responsible for all arrangements for receipt and transportation of its NGLs and
Supplier shall make or cause its customers to make all arrangements with
downstream NGL pipelines, and shall ensure that its desired nominations for
downstream transportation are properly and timely placed with the downstream
pipelines in accordance with their nomination and confirmation procedures.

4.5 Gas Not Taken By Processor. Notwithstanding anything in this Agreement to
the contrary, Supplier shall dispose of any Raw Gas rejected by Processor at the
Delivery Points for any reason, including events of Force Majeure.

5. GATHERING AND PROCESSING CONSIDERATION.

5.1 Gathering and Processing Consideration. As full consideration for
Processor’s gathering, processing, redelivery, and accounting for the Raw Gas,
Residue Gas and NGLs and all its components delivered to Processor each Month,
Supplier shall pay Processor:

(a) Commencing on the Effective Date, a monthly processing fee of ** per Mcf
delivered by or on behalf of Supplier to Processor at each Delivery Point,

 

3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

subject to adjustment as provided hereinafter (the “Processing Fee”). Supplier
shall not be entitled to a suspension or adjustment in the Processing Fee due
to: (i) an event of Force Majeure claimed by Supplier, (ii) any failure of
supply or inability on the part of Supplier to deliver Raw Gas to the Delivery
Points, (iii) the inability of downstream service providers to accept Residue
Gas or NGLs conforming to the quality specifications, (iv) a downstream Force
Majeure event or (v) Supplier’s Raw Gas failing to meet the required quality
specifications. Such Processing Fee shall include the gathering and treating
services provided by Processor on behalf of Supplier utilizing Processor’s
Stateline Treater Facility and/or Bethany Lateral and the gathering of gas on
Processor’s Lake Murvaul and Oak Hill gas gathering systems. With respect to Raw
Gas processed in Marlin’s Facilities that is gathered and/or treated utilizing
the Bethany Lateral, notwithstanding anything contained in this Agreement to the
contrary, since a third party pipeline is utilized to deliver such Raw Gas to
Processor’s Facilities, for NGL and Residue Gas allocation purposes, such
allocations will be made based on the quantity and quality of the gas delivered
to Processor at the Facilities inlet, as opposed to such quality and quantity
delivered at the Bethany Lateral Delivery Point, and the Processing Fee charged
to Supplier shall be based on the quantity of Raw Gas delivered to Processor at
the inlet of such Facilities. Should Supplier from time to time deliver Raw Gas
to the Facilities in excess of the Reserved Capacity (“Excess Volumes”),
Supplier shall pay to Processor the then current Processing Fee for each Mcf
that exceeds the Reserved Capacity.

(b) The Processing Fee shall be adjusted on the first Day of each Contract Year
by a percentage equal to the greater of zero or the positive annual percentage
change in the Producer Price Index – Finished Goods, Unadjusted published by
U.S. Department of Labor or its successor (“PPI”), comparing the latest
published data with the comparable data for the previous year.

(c) The fees payable by Supplier to Processor under this Agreement shall be
reduced for any Day in which the Raw Gas volumes delivered by Supplier are
curtailed in whole or in part due to the unavailability of the Facilities for
reasons of Force Majeure claimed by Processor, maintenance, a casualty loss, or
otherwise; provided the lack of availability of processing service exceeds more
than 12 hours in a Day and occurs for more than 12 Days on a cumulative basis
over the applicable Contract Year. Once the cumulative 12 Days is reached in a
Contract Year, thereafter the Processing Fee will be reduced for each applicable
Day of the remainder of the Contract Year in which Supplier is curtailed for a
period exceeding 12 hours during such Day by a fraction whose numerator is the
number of hours during the applicable Day in which Supplier was fully curtailed
and whose denominator is 24 (total hours during the Day), multiplied by the
Processing Fee of ** per Mcf, as adjusted for the current Contract Year.

(d) Section F.1 of Exhibit A addresses billing and payment of amounts owed by
Supplier to Processor for the services rendered by Processor pursuant to this
Agreement.

(e) If, during any Month, Supplier fails to deliver an amount of Raw Gas equal
to the Minimum Volume Commitment for such Month, then in addition to the
Processing Fee for the actual volumes (in Mcf) actually processed during the
Month, Supplier shall pay to Processor an amount equal to (i) the Monthly Volume
Shortfall for such Month multiplied by (ii) the Processing Fee for such Month
(the “Monthly Shortfall Payment”).

 

4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

“Monthly Volume Shortfall” for any Month shall mean the volume of Raw Gas equal
to the amount by which the product of the Minimum Volume Commitment multiplied
by the number of days in such Month exceeds the actual volumes (in Mcf) of Raw
Gas delivered to Processor by or on behalf of Supplier for processing at
Processor’s Facilities during such Month. The dollar amounts of any Monthly
Shortfall Payment paid by Supplier shall be posted as a credit to Supplier’s
account (the “Credit”), and such Credit shall be applied against amounts owed by
Supplier for Excess Volumes processed by Processor during the then existing
calendar quarter. Credits will be applied during the calendar quarter in which
such Credits accrue and any portion of the Credit that is not used by Supplier
during the applicable calendar quarter will expire.

(f) In addition to the Processing Fees set forth above, Supplier shall reimburse
Processor for each of the following:

(1) any costs incurred by Processor in complying with any new Applicable Laws
that affect the services provided to Supplier under this Agreement, provided
that (i) compliance by Processor with any such new Applicable Law to perform the
services in accordance with this Agreement requires capital expenditures by
Processor not otherwise required for Processor to conduct its business in the
ordinary course, and (ii) Processor has made commercially reasonable efforts to
mitigate the effect of such Applicable Laws. Supplier and Processor will
negotiate in good faith to agree on the level of the increased Processing Fees,
which will be sufficient to allow Processor to recover such increased cost (plus
reasonable profit) incurred as result of any of the events described in this
paragraph;

(2) all taxes (other than income taxes, gross receipt taxes, ad valorem taxes,
property taxes and similar taxes) incurred by Processor on Supplier’s behalf
with respect to the services provided under this Agreement; and

(3) the actual costs of any capital expenditures Processor agrees to make at
Supplier’s request.

5.2 In Kind Redeliveries. Subject to the other terms and conditions of this
Agreement, Processor shall redeliver in kind to Supplier or its nominee at the
applicable Redelivery Point 100% of the Residue Gas attributable to Supplier’s
Raw Gas deliveries. No separate payment or value calculation shall be made under
this Agreement for any hydrocarbons recovered in Processor’s gathering system or
inlet treating and/or scrubbing facilities, helium, sulfur, CO2, or other
non-hydrocarbons.

5.3 Allocation of Residue Gas and NGLs. Processor shall determine the Residue
Gas and NGLs attributable to Supplier’s Raw Gas in accordance with the following
procedures. From time to time upon notice to Supplier, Processor may make
changes and adjustments in its allocation methods as necessary to improve
accuracy or efficiency.

(a) NGLs Allocable to Supplier. Processor shall determine the quantity of each
NGL component allocable to Supplier’s gas by multiplying the total quantity of
each NGL component recovered at the Facilities by a fraction, the numerator of
which shall be the gallons of such component contained in the Net Raw Gas
delivered by Supplier, determined by chromatographic analysis or other accepted
method in the industry, and the denominator of which shall be the total gallons
of such component contained in all Net Raw Gas delivered to Processor at
Processor’s Facilities.

 

5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

(b) Residue Gas Allocable to Supplier. The MMBtus of Residue Gas allocable to
Supplier shall be equal to the quantity of Net Raw Gas delivered to Processor by
or on behalf of Supplier, stated in MMBtus, less that quantity that is consumed
as plant fuel, plant loss and Shrinkage. “Shrinkage” shall be calculated by
Processor each calendar month as follows: by multiplying the volume of each NGL
component allocated to Supplier in accordance with Section 5.3(a) by the Btu
equivalent of each such component as set forth in GPA Technical Standards
Publication No. 2145-09 as revised from time to time and as adjusted according
to industry standards; the aggregate Btus of all such components shall
constitute the Shrinkage hereunder attributable to Supplier’s Raw Gas during
such calendar month.

5.4 Taxes and Assessments. Processor may increase the Processing Fee to the
extent necessary to recover the cost of any tax, assessment, or other charge
imposed by a governing authority on Processor directly relating to the
processing or other handling of Supplier’s Raw Gas or to the ownership or
operation of Processor’s Facilities, other than ad valorem taxes and taxes based
on Processor’s income or right to do business.

5.5 Plant Operations. Processor reserves the right temporarily to suspend,
alter, or modify its Facilities operations at any time and from time to time for
any reason without liability or obligation to Supplier, subject to
Section 5.1(c). However, Processor will operate the Facilities as a prudent
operator; including, but not limited to preventive maintenance and promptly
making needed repairs.

5.6 New Delivery Points, Plant Modifications, and Expansions. Supplier may
request that Processor construct new Residue Gas and NGL Delivery Points and
other Facilities modifications and expansions from time to time, and Processor
will promptly make the requested changes in return for either an advance payment
of the cost of same by Supplier or an adjustment to the Processing Fees that
appropriately compensates Processor for its incremental investment in those
projects, to be negotiated in good faith between the Parties at the time.

6. Additional Services. In addition to the processing services to be provided
under this Agreement, with respect to any Raw Gas that Supplier delivers under
this Agreement, the rights to which Supplier has pursuant to processing
arrangements it has with third parties (i.e. is processed on a mezzanine
processing basis), Processor shall provide certain services on behalf of
Supplier including the following:

(a) To the extent that Processor or Supplier is responsible for the operation of
Delivery Point or inlet meter or measurement facilities, Processor shall prepare
or cause to be prepared all necessary measurement calculations within the time
period required under Supplier’s third party agreements and will prepare or
cause to be prepared settlement statements in accordance with the measurement,
computation and fee provisions provided for in Supplier’s third party
agreements.

(b) Processor will provide all operational services required to serve Supplier’s
agreements on Processor’s gathering systems and inlet measurement points,
including but not limited to, measurement calculations, samples, calibration,
repairs and other maintenance

 

6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

to the metering equipment. Processor agrees to perform all other measurement and
testing activities on behalf of Supplier as required in Supplier’s third party
agreements. All measurement and/or settlement provisions contained in any new
Supplier third party agreements entered into after the Effective Date must be
approved in advance by Processor.

7. TERM. This Agreement shall be in force for a primary term of three years from
the Effective Date (the “Initial Term”), and shall automatically renew from year
to year thereafter (each an “Extension Period”) until terminated by either Party
as of the end of the Initial Term, or any Extension Period thereafter, on no
less than one hundred eighty (180) days advance written notice prior to the end
of the Initial Term or any Extension Period thereafter. The Initial Term and all
Extension Periods, if any, shall be referred to in this Agreement collectively
as the “Term.” The obligations of the Parties, as described in this Agreement,
shall commence on July 31, 2013 (the “Effective Date”).

8. ADDRESSES AND NOTICES. Either Party may give notices to the other Party by
first class mail postage prepaid, by overnight delivery service, or by facsimile
with receipt confirmed at the following addresses or other addresses furnished
by a Party by written notice.

 

Notices to Supplier - Correspondence   Associated Energy Services, LP   Attn:
President   2105 CityWest Blvd., Suite 100   Houston, Texas 77042   Phone:
713-600-2600   Fax: 832-200-3775 Notices to Supplier – Payments:   Via
intercompany transfer as long as Supplier and Processor remain affiliated; if
not, then by wire transfer to the bank and account that Supplier will designate
in writing to Processor. Notices to Processor – Billings & Statements:   Marlin
Midstream, LLC   Attn: Accounting   2105 CityWest Blvd., Suite 100   Houston,
Texas 77042   Phone: 713-600-2600   Fax: 1-866-305-3744 Notices to Processor –
Correspondence   Marlin Midstream, LLC   Attn: President   2105 CityWest Blvd.,
Suite 100   Houston, Texas 77042   Phone: 713-600-2600   Fax: 1-866-305-3744
Notices to Processor – Payments:   Via intercompany transfer as long as Supplier
and Processor remain affiliated; if not, then by wire transfer to the bank and
account that Processor will designate in writing to Supplier.

 

7



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

The Parties have signed this Agreement by their duly authorized representatives
as of the date first stated above.

 

MARLIN MIDSTREAM, LLC       ASSOCIATED ENERGY SERVICES, LP By:  

/s/ W. Keith Maxwell III

      By:   

/s/ W. Keith Maxwell III

Name:  

W. Keith Maxwell III

      Name:   

W. Keith Maxwell III

Title:  

Chief Executive Officer

      Title:   

Chief Executive Officer

Signature Page for Gas Gathering and Processing Agreement

Dated as of July 31, 2013

 

8



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

EXHIBIT A

To GAS GATHERING AND PROCESSING AGREEMENT

Between ASSOCIATED ENERGY SERVICES, a division of

Spark Energy Gas, LP, as Supplier, and

MARLIN MIDSTREAM, LLC, as Processor

Dated as of July 31, 2013

GENERAL TERMS AND CONDITIONS

 

A. DEFINITIONS

Except where the context indicates a different meaning or intent, and whether or
not capitalized, the following terms will have meanings as follows:

Affiliate – with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is controlled by or is
under common Control with, the Person in question.

Applicable Law – any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.

Btu – British thermal unit. MMBtu – one million Btus.

Contract Year – a period commencing on the Effective Date and ending on the Day
prior to the first anniversary of the Effective Date, and each subsequent period
of similar duration beginning on each anniversary of the Effective Date.

Control – the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

Day – a period of 24 consecutive hours beginning and ending at 9:00 a.m. local
time, or other 24 hour period designated by Processor and a downstream pipeline.

Delivery Points – whether one or more, see Sections 2, Exhibit A, Sections B.1
and B.2, and Exhibit B.

Effective Date – see Section 7. Excess Volumes – see Section 5.1(a).

Facilities – Processor’s Panola 1 and Panola 2 Gas Processing Facilities
situated in or near Carthage, Texas.

Force Majeure – see Section G.2 below.

 

A-1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Gas – all natural gas that arrives at the surface in the gaseous phase,
including all hydrocarbon and non-hydrocarbon components, casinghead gas
produced from oil wells, gas well gas and stock tank vapors.

Governmental Authority – any federal, state, local or foreign government or any
provincial, departmental or other political subdivision thereof, or any entity,
body or authority exercising executive, legislative, judicial, regulatory,
administrative or other governmental functions or any court, department,
commission, board, bureau, agency, instrumentality or administrative body of any
of the foregoing.

Mcf – 1,000 cubic feet of gas at standard base conditions of 60ºF and 14.65
psia.

Minimum Volume Commitment –80,000 Mcf per Day; provided, however, that the
Minimum Volume Commitment during the Month in which the Effective Date occurs
and the Month in which the last Day of the Term occurs shall be prorated in
accordance with the ratio of the number of days, including and following the
Effective Date or prior to the last day of the Term, as the case may be, in such
Month to the total number of days in such Month.

MMcf – 1,000 Mcf.

Month – a calendar month beginning on the first Day of the month.

Net Raw Gas – the quantity of Raw Gas delivered to Processor at the applicable
Delivery Point(s) less, if applicable, flared, lost or unaccounted for gas, gas
used as fuel at any point prior to delivery to the Facilities’ inlets points and
gas attributable to drip liquids or other hydrocarbons that fail to reach the
Facilities’ inlet points.

NGL or NGLs – natural gas liquids, or ethane and heavier liquefiable
hydrocarbons separated from gas and any incidental methane in NGLs after
processing.

Person – any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.

psi – pounds per square inch; psia – psi absolute; psig – psi gauge.

Raw Gas – Gas that has not been processed for the separation of components by
absorption, adsorption, refrigeration or cryogenics from a stream of natural gas
for the purpose of making salable liquid products and for treating the residue
gas to meet required specifications. For purposes of this definition,
conventional mechanical separation shall not be considered processing.

Redelivery Points – See Exhibit B.

Reserved Fractionation Capacity – See Section 4.4.

Residue Gas – merchantable hydrocarbon gas remaining after processing (after all
reductions, including Facilities fuel and lost and unaccounted for gas).

 

A-2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

B. DELIVERY DATE; COMPRESSION

B.1 Delivery Date. Deliveries under this Agreement will commence as of the
Effective Date.

B.2 Delivery Rates. Under normal conditions, Supplier and Processor will deliver
and receive Gas at reasonably uniform rates of delivery. Processor will have
agents or employees available at all reasonable times to receive advice and
directions from Supplier for changes in the rates of delivery of Gas as required
from time to time.

B.3 Options to Compress. If Supplier becomes incapable of delivering Gas into
Processor’s Facilities, neither Party will be obligated to compress, but either
Party will have the option to do so. If neither Party elects to compress within
a reasonable time after the need for compression arises, Processor upon written
request of Supplier will arrange promptly to provide compression at a fee and
actual fuel charge to be negotiated and mutually agreed to between the Parties.
Failure of either Party to compress Supplier’s Raw Gas shall not relieve or
release Supplier from its obligation to deliver for processing the Minimum
Volume Commitment and Supplier’s obligation to pay the Monthly Shortfall
Payment.

 

C. METERING AND MEASUREMENT

C.1 Processor to Install Meters. Processor will own, maintain, and operate
orifice meters or other measuring devices of standard make at or near the
Delivery Points. Except as otherwise stated in this Section C, Processor will
install orifice meters or other measurement devices and compute volumes in
accordance with accepted industry practice. A Party providing compression
facilities will also provide sufficient pulsation dampening equipment to prevent
pulsation from affecting measurement at the Delivery Points. The Parties will
use electronic recording devices. Supplier will have access to Processor’s
metering equipment at reasonable hours, but only Processor will calibrate,
adjust, operate, and maintain same.

C.2 Unit of Volume. The unit of volume will be one cubic foot of gas at a base
temperature of 60° F. and at a pressure base of 14.65 psia. Computations of
volumes will follow industry accepted practice.

C.3 Pressure, Temperature. Processor may measure the atmospheric pressure or may
assume the atmospheric pressure to be 14.7 psia. Processor may determine the gas
temperature by using a recording thermometer; otherwise, the temperature will be
assumed to be 60° F.

C.4 Check Meters. Supplier may install, maintain, and operate in accordance with
accepted industry practice at its own expense pressure regulators and check
measuring equipment of standard make using separate taps. Check meters shall not
interfere with operation of Processor’s equipment. Processor will have access to
Supplier’s check measuring equipment at all reasonable hours, but only Supplier
will calibrate, adjust, operate, and maintain same. If Supplier chooses not to
install check measurement, Processor will give Supplier access to data from
Supplier’s SCADA.

C.5 Meter Tests. At least once each calendar quarter, Processor will verify the
accuracy of Processor’s measuring equipment, and Supplier will verify the
accuracy of any check measuring equipment. If Supplier or Processor notifies the
other that it desires a special test of any measuring equipment, they will
cooperate to secure a prompt verification of the

 

A-3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

accuracy of the equipment. If either Party at any time observes a variation
between the delivery meter and the check meter, it will promptly notify the
other, and both will then cooperate to secure an immediate verification of the
accuracy of the equipment. Processor will give Supplier reasonable advance
notice of the time of all special tests and calibrations of meters and of
sampling for determinations of Gas composition and quality, so that Supplier may
have representatives present to witness tests and sampling or make joint tests
and obtain samples with its own equipment. Supplier will give reasonable advance
notice to Processor of the time of tests and calibrations of any check meters
and of any sampling by Supplier for determination of Gas composition and
quality.

C.6 Correction of Errors. If at any time any of the measuring or testing
equipment is found out of service or registering inaccurately in any percentage,
the measuring Party will adjust it promptly to read accurately within the limits
prescribed by the manufacturer. If any measuring equipment is found to be
inaccurate or out of service by an amount exceeding the greater of (i) 2.0
percent at a recording corresponding to the average hourly rate of flow for the
period since the last test, or (ii) 100 Mcf per month, the measuring Party will
correct previous readings to zero error for any known or agreed period.
Processor will determine the volume of Gas delivered during that period by the
first feasible of the following methods:

(i) Using the data recorded by any check measuring equipment if registering
accurately;

(ii) Correcting the error if the percentage of error is ascertainable by
calibration, test, or mathematical calculation; or

(iii) Using deliveries under similar conditions during a period when the
equipment was registering accurately.

No adjustment will be made for inaccuracies unless they exceed the greater of
(i) 2.0 percent of affected volumes, or (ii) 100 Mcf per month.

C.7 Meter Records. The Parties will preserve for a period of at least two years
all test data, charts, and similar measurement records. The Parties will raise
metering questions as soon as practicable after the time of production. No Party
will have any obligation to preserve metering records for more than two years
except to the extent that a metering question has been raised in writing and
remains unresolved.

 

D. DETERMINATION OF GAS COMPOSITION, GRAVITY, AND HEATING VALUE

Processor will obtain a representative sample of Supplier’s Gas delivered at
each Delivery Point using on-line chromatography. By chromatography or other
accepted method in the industry, Processor will determine the composition,
gravity, and gross heating value of the hydrocarbon components of Supplier’s Gas
in Btu per cubic foot on a dry basis at standard conditions, then adjust the
result for the water vapor content of the Gas (by either the volume or Btu
content method) using an industry accepted practice. No heating value will be
credited for Btus in H2S or other non-hydrocarbon components. Processor will
make the first determination of Btu content for Supplier’s deliveries within a
reasonable time after deliveries of Gas begin.

 

A-4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

E. QUALITY OF GAS

E.1 Quality Specifications. The Gas delivered and redelivered shall be
merchantable natural gas, at all times complying with the following quality
requirements. The Gas shall be commercially free of air, dust, gums, gum-forming
constituents, bacteria, and shall be free of objectionable liquids and:

 

  (a) The Gas shall not have a water vapor content in excess of seven (7) pounds
of water vapor per million (1,000,000) cubic feet of gas measured at a pressure
base of fourteen and sixty-five hundredths (14.65) pounds per square inch
absolute and at a temperature of sixty degrees Fahrenheit (60° F).

 

  (b) The Gas shall not contain more than one-quarter (1/4) grain of hydrogen
sulfide per one hundred (100) cubic feet as determined by quantitative test.

 

  (c) The Gas shall not contain more than five (5) grains of total sulfur per
one hundred (100) cubic feet of gas as determined by quantitative test.

 

  (d) The Gas shall not contain carbon dioxide in excess of ** by volume.

 

  (e) The Gas shall not contain nitrogen in excess of two percent (2%) by
volume.

 

  (f) The Gas shall not contain more than 20 parts per million by volume of
oxygen.

 

  (g) The Gas shall not have a temperature of less than sixty degrees Fahrenheit
(60° F) nor more than one hundred twenty degrees Fahrenheit (120° F).

With respect to Residue Gas:

 

  (h) The Residue Gas shall not have a temperature of more than one hundred
twenty degrees Fahrenheit (120° F).

 

  (i) The Residue Gas shall have a total heating value no greater than 1100 Btu
per cubic foot.

 

  (j) If a third party pipeline receiving Residue Gas has more stringent quality
specifications than those stated above, the Residue Gas shall conform to the
more stringent pipeline quality standard.

E.2 Quality Tests. Processor will make determinations of conformity of the Gas
with the above specifications using procedures generally accepted in the gas
industry as often as Processor reasonably deems necessary. If in Supplier’s
judgment the result of any test or

 

A-5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

determination is inaccurate, Processor upon request will again conduct the
questioned test or determination. Supplier will bear the costs of the additional
test or determination unless it shows the original test or determination to have
been materially inaccurate.

E.3 Separation Equipment. Supplier will install or cause to be installed
condensate receiving and stabilization equipment prior to delivering the Gas at
the Delivery Points.

E.4 Rights as to Off Specification Gas. Except as otherwise provided in this
Agreement to the contrary, if any of the Gas delivered by Supplier fails to meet
the quality specifications stated in this Section, Processor may at its option
accept delivery of the Gas or discontinue or curtail taking of Gas at any
Delivery Point whenever its quality does not conform to the quality
specifications. If Processor accepts delivery of off specification Gas from
Supplier or incurs costs relating to inferior gas quality in its gathering
system, Processor may charge or deduct from the proceeds otherwise payable a
reasonable fee for monitoring the gas quality and treating and handling the Gas.
Processor typically adjusts gas quality deduction levels annually, but may do so
more often if needed. A rejection of any Gas delivered by Supplier based on such
Gas failing to meet the required quality specifications shall not relieve or
release Supplier from its obligation to deliver for processing the Minimum
Volume Commitment and Supplier’s obligation to pay the Monthly Shortfall
Payment. Notwithstanding the foregoing, to the extent there exists current third
party contractual obligations requiring Supplier to accept Raw Gas that fails to
meet the required specifications, subject to Supplier paying to Processor any
incremental fees that Supplier is allowed to charge for accepting such Raw Gas,
Processor agrees to accept the delivery of such Raw Gas and Supplier agrees to
pay such incremental amounts to Processor, which shall be in addition to the
Processing Fee. Supplier further agrees that prior to entering into any new
contractual arrangements subsequent to the Effective Date requiring Supplier to
purchase or accept Raw Gas at gas specifications more detrimental than those
provided for in this Agreement, Supplier shall obtain Processor’s prior written
consent thereto prior to entering into any such third party agreement.

 

F. BILLING AND PAYMENT

F.1 Statement and Payment Date. Processor will render to Supplier on or before
the last Day of each Month a statement showing for the preceding Month:

 

  (a) the volumes of Raw Gas delivered by Supplier,

 

  (b) Supplier’s MMBtu quantities of Residue Gas,

 

  (c) Supplier’s NGL gallons by component,

 

  (d) the status of the cumulative imbalance between Supplier’s or its nominees’
taking in kind of Supplier’s allocable Residue Gas, if any,

 

  (e) the quantity and type of NGLs purchased by Processor, if applicable, and

 

  (f) any quality fees due to Processor.

 

A-6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Supplier’s payment to Processor will be due within ten (10) Days of Supplier’s
receipt of invoice from Processor as to all of Supplier’s Gas delivered during
the preceding Month. As between the Parties, late payments and recoupments or
refunds from Supplier will carry simple interest at the lower of (a) eight
percent (8%) per annum or (b) the maximum lawful interest rate. Except as
limited in Section F.2 below, Processor may recover any overpayments or collect
any amounts due from Supplier to Processor for any reason at any time under this
or other transactions by deducting them from any proceeds payable to Supplier.

F.2 Audit Rights; Time Limit to Assert Claims.

 

  (a) Each Party will have the right during reasonable business hours to examine
the books, records and charts of the other Party to the extent necessary to
verify performance of this Agreement and the accuracy of any statement, charge,
or computation upon execution of a reasonable confidentiality agreement. If any
audit examination or review of the Party’s own records reveals an inaccuracy in
any payment, Processor will promptly make the appropriate adjustment.

 

  (b) No adjustment for any billing or payment shall be made, and payments shall
be final, after the second anniversary of the applicable invoice date except as
to matters that either Party has noted in a specific written objection to the
other Party in writing during such two year period, provided that Supplier’s
responsibilities for severance taxes and third party liabilities and related
interest shall not be affected by this subsection.

 

  (c) No Party will have any right to recoup or recover prior overpayments or
underpayments that result from errors that occur in spite of good faith
performance if the amounts involved do not exceed $10/month/meter. Either Party
may require prospective correction of such errors.

F.3 Lack of Payment; Creditworthiness.

 

  (a) If Supplier is in arrears in its payments, or is otherwise in breach of
this Agreement, upon ten Days advance written notice Processor may suspend
services under this Agreement unless payment is forthcoming within the notice
period. If Supplier remains in default after notice to pay or otherwise perform
as to any fee or imbalance, or if Processor is insecure of Supplier’s
performance, without prejudice to other remedies Processor may (i) refuse to
receive or redeliver Gas, (ii) suspend performance pending adequate assurance of
payments, (iii) demand an irrevocable letter of credit, surety bond, or other
reasonable security for payment, (iv) require advance payment in cash or payment
on a more frequent billing cycle than monthly, (v) collect any amounts due from
Supplier to Processor for any reason at any time under this or other
transactions by deducting them from any proceeds payable to Supplier, or
(vi) take other action as Processor deems reasonable under the circumstances to
protect its interests. None of the actions taken by Processor as provided in
this Section F.3(a) shall relieve or release Supplier from its obligation to
deliver for processing the Minimum Volume Commitment and Supplier’s obligation
to pay the Monthly Shortfall Payment.

 

A-7



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

  (b) Processor may also require Supplier at any time to provide credit
information, including but not limited to bank references, financial statements,
and names of persons with whom Processor may make reasonable inquiry into
Supplier’s creditworthiness and obtain adequate assurance of Supplier’s solvency
and ability to perform.

 

  (c) Supplier hereby grants Processor a security interest in Gas owned or
controlled by Supplier in Processor’s possession to secure payment of all fees
and other amounts due under this Agreement. Following a Supplier default,
Processor may foreclose upon this possessory security interest in any reasonable
manner. Upon request Supplier will execute a UCC-1 or similar Financing
Statement suitable for recording describing this security interest.

 

  (d) If Supplier in good faith disputes the amount of any invoice, Supplier
shall nevertheless pay to Processor the amounts it concedes to be correct and
provide Processor an explanation and documentation supporting Supplier’s
position regarding the disputed invoice. Processor shall continue service for a
reasonable time pending resolution of the dispute.

F.4 Metering Records Availability. Processor is not required to furnish Gas
volume records relating to electronic recording devices other than daily volume
information except to the extent that there are indications that a particular
meter was not operating properly.

 

G. FORCE MAJEURE

G.1 Suspension of Performance. Unless otherwise specifically provided for in
this Agreement, if either Party is rendered unable, wholly or in part, by Force
Majeure to carry out its obligations under this Agreement, other than to make
payments due, the obligations of that Party, so far as they are affected by
Force Majeure, will be suspended during the continuance of any inability so
caused, but for no longer period. The Party whose performance is affected by
Force Majeure shall use commercially reasonable efforts to remedy such Force
Majeure.

G.2 Force Majeure Definition. “Force Majeure” means acts of God, fires, floods,
storms, landslides, lightning, earthquakes, washouts, epidemics; acts of the
public enemy, wars, blockades, insurrections, terrorist acts, riots, civil
disturbances; strikes, lockouts or other industrial disturbances; compliance
with orders of Governmental Authorities; arrests and restraints of governments
and people; explosions, breakage or accidental disruption of service; breakdown
of machinery, or pipelines; freezing of machinery or lines of pipe; inability to
obtain at reasonable cost servitudes, right of way grants, permits, governmental
approvals, licenses, material, equipment, or supplies for constructing or
maintaining facilities; and similar events or circumstances that prevent a
Party’s ability to perform its obligations under this Agreement, so long as such
events or circumstances are beyond such Party’s reasonable control and not
caused by such Party’s negligence, and which could not have been prevented by
such Party’s due diligence; provided, however, that a Party’s failure to pay any
amounts due hereunder shall not constitute a Force Majeure event.

 

A-8



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

G.3 Labor Matters Exception. The settlement of strikes or lockouts will be
entirely within the discretion of the Party having the difficulty, and
settlement of strikes, lockouts, or other labor disturbances is not required
when the affected Party considers it inadvisable.

 

H. WARRANTY OF TITLE

Supplier warrants that it has good title and processing rights to the Raw Gas
delivered, free and clear of any and all liens, encumbrances, and claims, and
that Supplier has good right and lawful authority to sell the same. Supplier
grants to Processor the right to process Supplier’s Gas for extraction of NGLs
and other valuable components.

 

I. ROYALTY AND OTHER INTERESTS

Supplier is responsible for all payments to the owners of all working interests,
mineral interests, royalties, overriding royalties, bonus payments, production
payments, and the like. Processor assumes no liabilities or duties to Supplier’s
working or mineral interest, royalty, or other interest owners under this
Agreement.

 

J. SEVERANCE AND SIMILAR TAXES

J.1 Severance and Similar Taxes Payments. Supplier shall bear and pay to taxing
authorities all severance, production, excise, sales, gross receipts,
occupation, and other taxes imposed upon Supplier with respect to the Raw Gas on
or prior to delivery to Processor and other taxes imposed on Supplier’s
facilities and operations and with respect to Residue Gas and NGLs after
redelivery from Processor.

J.2 Tax Responsibilities and Disbursements. Supplier shall bear, and unless
otherwise required by law, will pay to taxing authorities all severance,
production, excise, sales, gross receipts, occupation, and other taxes imposed
upon Supplier with respect to the Raw Gas on or prior to delivery to Processor.
Processor will bear and pay all taxes imposed upon Processor with respect to the
Raw Gas after delivery to Processor while the Raw Gas or NGLs are in Processor’s
possession, including ad valorem, franchise, sales and use, and income taxes,
without prejudice to its right to recover taxes and assessments imposed on its
services for Supplier under Section 5. Processor may increase its fees to
Supplier to the extent necessary to recover any charge on the carbon or MMBtu
content of Supplier’s Gas, whether in the form of a “cap and trade” system, tax,
or other impost.

 

K. INDEMNIFICATION AND RESPONSIBILITY FOR INJURY OR DAMAGE

K.1 Title, Royalty, and Severance Taxes. SUPPLIER RELEASES AND AGREES TO DEFEND,
INDEMNIFY, AND HOLD PROCESSOR, ITS AFFILIATES, AND THEIR OFFICERS, EMPLOYEES,
AND AGENTS HARMLESS FROM AND AGAINST ALL CLAIMS, CAUSES OF ACTION, LIABILITIES,
AND COSTS (INCLUDING

 

A-9



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

REASONABLE ATTORNEYS’ FEES AND COSTS OF INVESTIGATION AND DEFENSE) RELATING TO
(a) SUPPLIER’S TITLE TO GAS AND GAS PROCESSING RIGHTS, (b) PAYMENTS FOR WORKING,
MINERAL, ROYALTY AND OVERRIDING ROYALTY AND OTHER INTERESTS, AND (c) SALES,
SEVERANCE, AND SIMILAR TAXES, THAT ARE THE RESPONSIBILITY OF SUPPLIER UNDER THIS
AGREEMENT.

K.2 Responsibility for Injury or Damage. As between the Parties, Supplier will
be in control and possession of the Raw Gas deliverable hereunder and
responsible for any injury or damage relating to handling or delivery of Raw Gas
until the Raw Gas has been delivered to Processor at the Delivery Points; after
delivery to Processor, Processor will be deemed to be in exclusive control and
possession and responsible for any injury or damage relating to handling or
gathering of gas; and after Residue Gas is delivered to Supplier, Supplier will
be deemed to be in exclusive control and possession and responsible for any
injury or damage relating to handling and the further transportation and
handling of such Residue Gas. THE PARTY HAVING RESPONSIBILITY UNDER THE
PRECEDING SENTENCE SHALL RELEASE, DEFEND, INDEMNIFY, AND HOLD THE OTHER PARTY,
ITS AFFILIATES, AND THEIR OFFICERS, EMPLOYEES, AND AGENTS HARMLESS FROM AND
AGAINST ALL CLAIMS, CAUSES OF ACTION, LIABILITIES, AND COSTS (INCLUDING
REASONABLE ATTORNEYS’ FEES AND COSTS OF INVESTIGATION AND DEFENSE) ARISING FROM
ACTUAL AND ALLEGED LOSS OF GAS, PERSONAL INJURY, DEATH, AND DAMAGE FOR WHICH THE
PARTY IS RESPONSIBLE UNDER THIS AGREEMENT; PROVIDED THAT NEITHER PARTY WILL BE
INDEMNIFIED FOR ITS OWN NEGLIGENCE OR THAT OF ITS AGENTS, SERVANTS, OR
EMPLOYEES.

 

L. RIGHT OF WAY

Insofar as Supplier’s lease or leases permit and insofar as Supplier or its
lease operator may have any rights however derived (whether from an oil and gas
lease, easement, Governmental Authority order, regulation, statute, or
otherwise), Supplier grants to Processor and Processor’s gas gathering
contractor, if any, and their assignees the right of free entry and the right to
lay and maintain pipelines, meters, and any equipment on the lands or leases
subject to this Agreement as reasonably necessary in connection with the
purchase or handling of Supplier’s Gas. All pipelines, meters, and other
equipment placed by Processor or Processor’s contractors on the lands and leases
will remain the property of the owner and may be removed by the owner at any
time consistent with its obligations under this Agreement. Without limitation,
Processor or its gathering contractor may disconnect and remove measurement and
other facilities from any Delivery Point due to low volume, quality, term
expiration, or other cause consistent with performance of Processor’s
obligations under this Agreement.

 

M. ASSIGNMENT

M.1 Binding on Assignees. Neither Party may assign this Agreement or any of the
rights, interests or obligations under this Agreement without the prior written
consent of the other Party, which consent shall not be unreasonably withheld;
provided, however, that either Party may assign its rights under this Agreement
to a successor in interest resulting from any

 

A-10



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

merger, reorganization, consolidation or as part of a sale of all or
substantially all of its assets. This Agreement is binding upon and inures to
the benefit of the successors, permitted assigns, and representatives in
bankruptcy of the Parties. Nothing contained in this Section will prevent either
Party from mortgaging its rights as security for its indebtedness, but any such
mortgage shall be subordinate to the Parties’ rights and obligations under this
Agreement.

M.2 Notice of Assignment. No transfer of or succession to the interest of
Supplier in this Agreement, however made, will bind Processor unless and until
the original instrument or other proper evidence that the assignee has agreed to
be bound by this Agreement has been furnished to Processor.

 

N. MISCELLANEOUS PROVISIONS

N.1 Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Texas, without recourse to any
principles of law governing conflicts of law that would otherwise require the
application of the laws of another jurisdiction.

N.2 Processor’s Facilities. Processor’s services using its Facilities hereunder
is and will be considered gas gathering and processing services, and the
Processor Facilities used to perform this Agreement will be classified as
non-utility exempt gas gathering and processing facilities.

N.3 Default and Nonwaiver. Neither failure nor delay by any Party to exercise
any right or remedy of such Party provided herein shall operate as a waiver with
respect to a future exercise thereof, nor shall any single or partial exercise
of any such right or remedy preclude any other or further exercise thereof or
the exercise of any other right or remedy.

N.4 Counterparts. This Agreement may be executed in any number of counterparts,
all of which will be considered together as one instrument, and this Agreement
will be binding upon all Parties executing it.

N.5 Negotiations; Entire Agreement; Amendment; No Third Party Beneficiaries. The
language of this Agreement shall not be construed in favor of or against either
Party, but shall be construed as if the language were drafted mutually by both
Parties. This Agreement constitutes the final and complete agreement between the
Parties. There are no oral promises, prior agreements, understandings,
obligations, warranties, or representations between the Parties relating to this
Agreement other than those stated herein. All waivers, modifications,
amendments, and changes to this Agreement shall be in writing and signed by the
authorized representatives of the Parties. The relations between the Parties are
those of independent contractors; this Agreement creates no joint venture,
partnership, association, other special relationship, nor any fiduciary
obligations. There are no third party beneficiaries of this Agreement.

 

A-11



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

N.6 Compliance with Laws and Regulations. This Agreement is subject to all
Applicable Laws. Neither Party will be deemed in default as a result of
compliance with Applicable Laws.

N.7 Fees and Costs; Damages. If mediation or arbitration is necessary to resolve
a dispute other than one arising under the indemnification obligations of this
Agreement, each Party agrees to bear its own attorneys’ fees and costs of
investigation and defense, and each Party waives any right to recover those fees
and costs from the other Party or Parties.

N.8 Mutual Waiver of Certain Remedies. Except as to the Parties’ indemnification
obligations, NEITHER PARTY SHALL BE LIABLE OR OTHERWISE RESPONSIBLE TO THE OTHER
FOR INDIRECT, SPECIAL, CONSEQUENTIAL OR INCIDENTAL DAMAGES, FOR LOST PRODUCTION,
OR FOR PUNITIVE DAMAGES AS TO ANY ACTION OR OMISSION, WHETHER CHARACTERIZED AS
AN AGREEMENT BREACH OR TORT, THAT ARISES OUT OF OR RELATES TO THIS AGREEMENT OR
ITS PERFORMANCE OR NONPERFORMANCE.

N.9 Waiver of Trade Practices Acts. The Parties intend that Supplier’s rights
and remedies with respect to this Agreement and all related practices of the
Parties shall be governed by legal principles other than the Texas Deceptive
Trade Practices–Consumer Protection Act, Tex. Bus. & Com. Code Ann. §17.41 et
seq. (“DTPA”). THE PARTIES HEREBY WAIVE APPLICABILITY OF THE DTPA TO THIS
AGREEMENT AND TO ANY AND ALL DUTIES, RIGHTS, OR REMEDIES THAT MIGHT BE IMPOSED
BY THE DTPA, WHETHER THEY ARE APPLIED DIRECTLY BY THE DTPA ITSELF OR INDIRECTLY
IN CONNECTION WITH OTHER STATUTES; PROVIDED THAT THE PARTIES DO NOT WAIVE
§17.555 OF THE DTPA. EACH PARTY WARRANTS THAT IT IS A “BUSINESS CONSUMER” FOR
PURPOSES OF THE DTPA, THAT IT HAS ASSETS OF $5 MILLION OR MORE AS SHOWN IN ITS
MOST RECENT FINANCIAL STATEMENTS, THAT IT HAS KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS THAT ENABLES IT TO EVALUATE THE MERITS AND RISKS
OF THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT, THAT IT HAS BEEN REPRESENTED
BY LEGAL COUNSEL OF ITS OWN CHOICE IN ENTERING INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED IN IT; AND THAT IT IS NOT IN A SIGNIFICANTLY DISPARATE
BARGAINING POSITION WITH THE OTHER PARTY. Each Party recognizes that the
consideration for which the other Party has agreed to perform under this
Agreement has been predicated upon the inapplicability of the DTPA and this
waiver of the DTPA. Each Party further recognizes that the other Party, in
determining to proceed with entering into this Agreement, has expressly relied
upon this waiver and the inapplicability of the DTPA.

N.10 Arbitration. The Parties desire to informally resolve any disputes that may
arise, if possible. All disputes arising out of or relating to this Agreement
that are not resolved by agreement of the Parties must be resolved under the
provisions of this Section. If disputes arise out of or relating to this
Agreement, a Party shall give written notice of such disputes to the other
Party, and each Party will appoint an employee to negotiate with the other Party
concerning the disputes. If the disputes have not been resolved by negotiation
within 30 Days of the initial

 

A-12



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

dispute notice, or if the complaining Party fails to send an initial dispute
notice, the disputes shall be resolved by arbitration in accordance with the
then current International Institute for Conflict Prevention and Resolution
Rules for Non-Administered Arbitration and related commentary (“Rules”) and this
Section. The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. §§ 1, et seq., and the Rules, to the exclusion of any provision of state
law inconsistent with them. The Party seeking resolution shall initiate
arbitration by written notice sent to the other Party. The Parties shall
promptly select one disinterested arbitrator with at least ten years’ experience
in the natural gas industry or ten years’ experience with natural gas law, and
not previously employed by either Party or its Affiliates, and, if possible,
shall be selected by agreement between the Parties. If the Parties cannot select
an arbitrator by agreement within 30 Days of the date of the notice of
arbitration, a qualified arbitrator will be selected in accordance with the
Rules. If the disputes involve an amount greater than $1,000,000, they will be
decided by a panel of three arbitrators with the above qualifications, one
selected by each Party, and the third selected by the Party-appointed
arbitrators, or in the absence of their agreement, pursuant to the Rules. The
arbitrator(s) shall resolve the disputes and render a final award in accordance
with the substantive law of the state referenced in Section N.1 above,
“Governing Law.” The arbitration award will be limited by Sections N.7, “Fees
and Costs; Damages,” N.8, “Mutual Waiver of Certain Remedies,” and N.9, “Waiver
of Trade Practices Acts.” The Parties intend case specific dispute resolution;
either Party may opt out of any attempted class action for all claims of any
Party related to this Agreement. The arbitrator(s) shall state the reasons for
the award in writing, and judgment on the arbitration award may be entered in
any court having jurisdiction.

END OF EXHIBIT A TO GAS

PROCESSING AGREEMENT

 

A-13



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

EXHIBIT B

To GAS GATHERING AND PROCESSING AGREEMENT

Between ASSOCIATED ENERGY SERVICES, LP, as Supplier,

And MARLIN MIDSTREAM, LLC, as Processor

Dated as of July 31, 2013

DELIVERY POINTS:

The Delivery Point(s) under this Agreement shall be at any existing location on
Processor’s Lake Murvaul Gathering System, Oak Hill Lateral System or any plant
inlet to which a third party gathering system or pipeline is connected to the
Facilities. Any future connections to any such gathering systems or pipelines
that Supplier desires would be subject to the mutual agreement of Processor and
Supplier, including, without limitation, mutual agreement on the costs of such
connection and which Party will bear same. In addition to the foregoing, the
Delivery Point(s) shall also include Processor’s Stateline Treater Facility and
the Bethany Lateral connected to the Stateline Treater Facility, which
interconnects with Texas Gas Gathering’s (“TGG”) Pipeline. With respect to Raw
Gas processed in Marlin’s Facilities that is gathered utilizing the Bethany
Lateral, notwithstanding anything contained in this Agreement to the contrary,
since a third party pipeline is utilized to deliver such Raw Gas to Processor’s
Facilities, for NGL and Residue Gas allocation purposes, such allocations will
be made based on the quantity and quality of the gas delivered to Processor at
the Facilities inlet, as opposed to such quality and quantity delivered at the
Bethany Lateral Delivery Point.

REDELIVERY POINTS:

 

A. Residue Gas:

The Redelivery Point(s) under this Agreement shall be at the tailgate of the
Facilities including, but not limited to, the following pipeline connections:

Enterprise; Meter #321735

Tennessee Gas Pipeline; Meter #12033

CenterPoint Energy; Meter #220025

Texas Gas Transmission; Meter #9457

Gulf South Pipeline; Meter #22171

DCP’s Carthage Hub; Meter #4609001 (There may be a charge for utilizing DCP’s
Carthage Hub, which will be borne solely by Supplier).

 

B. NGLs:

The Redelivery Point(s) under this Agreement shall be at the tailgate of the
Facilities at the point of interconnection with Turkey Creek Pipeline, LLC’s NGL
pipeline.

 

B-1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

 

C. Raw Gas Received at Processor’s Stateline Treater Facility and/or Bethany
Lateral:

 

  1. Tailgate of Processor’s Stateline Treater Facility (Raw Gas redelivery).

 

  2. Interconnection point of Processor’s Bethany Lateral with TGG’s Pipeline,
which is utilized to deliver Raw Gas to the Facilities, the cost of which shall
be borne solely by Supplier (Raw Gas redelivery).

END OF EXHIBIT B TO GAS

PROCESSING AGREEMENT

 

B-2